Citation Nr: 0527369	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-14 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right arm, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the right elbow, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from July 1967 to 
March 1969.  His awards and decorations include the Combat 
Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied an increased evaluation for 
residuals of a gunshot wound to muscle group XI of the right 
(major) arm, evaluated as 30 percent disabling.  The RO also 
denied an increased evaluation for traumatic arthritis of the 
right elbow, evaluated as 10 percent disabling.  

In November 2003, the Board remanded the matter to the RO for 
the purpose of obtaining additional evidence and curing due 
process deficiencies.  The matter was returned to the Board 
in July 2005 for final appellate consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's residuals of gunshot wounds to the right 
arm with muscle damage to muscle groups VII, VIII, and IX are 
manifested by impairment which most nearly approximates 
moderately severe impairment.

3.  The veteran's right elbow arthritis is productive of pain 
on motion and use with normal range of motion demonstrated on 
examination and no additional functional loss due to pain or 
other pathology.




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for residuals of 
a gunshot wound to the right arm have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.55, 4.56, 4.73, Diagnostic Codes 5307, 
5308, 5309 (2004).

2.  The criteria for an increased evaluation for arthritis of 
the right elbow have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45. 4.71a, Diagnostic Codes 5205, 5206, 5207, and 
5208.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in February 2002, April 2004, October 2004, 
and May 2005, the first of which was sent prior to the 
initial adjudication of the claims on appeal, the RO advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for increased ratings, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claim for a higher disability evaluation.  
The October 2004 letter specifically informed the veteran to 
provide "any evidence or information" to VA that he felt 
would support his claim.  The aforementioned letters 
therefore provided the notice of all four elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The July 2002 rating decision, September 2002 Statement of 
the Case (SOC), and June 2005 Supplemental Statement of the 
Case (SSOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for an increased 
ratings.  The September 2002 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service medical records have been associated with the claims 
folder.  Treatment records have also been obtained from W.J. 
Gregory, M.D., and the Dalton Orthopedic Clinic.  The veteran 
has not identified any additional outstanding medical records 
that would be pertinent to the claim on appeal.  Indeed, the 
veteran reported in July 2005 that he had "nothing more to 
add" to his claim.  The veteran was afforded VA examinations 
in April 2002, February 2005, and May 2005 for the purpose of 
determining the nature and severity of muscle injury and 
arthritis.  The Board therefore finds that VA has satisfied 
its duty to notify (each of the four content requirements) 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2004) (2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14 
(2004).  It is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14 (2004).  When 
compensable muscle group injuries are in the same anatomical 
region, but do not act on the same joint, the rating for the 
most severely injured muscle group will be increased by one 
level, and used as the combined evaluation for all affected 
muscle groups.  38 C.F.R. § 4.55(e).  Otherwise, for muscle 
group injuries in different anatomical regions (not acting on 
ankylosed joints), each injury is separately rated, and 
ratings are then combined under VA's "combined ratings table" 
at 38 C.F.R. 
§ 4.25, for the purposes of determining schedular 
compensation ratings.

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Service medical records show that the veteran received a 
through and through gunshot wound to his right arm on 
November 27, 1968.  He received initial debridement and 
irrigation on the date of the injury.  Delayed primary 
closure was performed on December 1, 1968.  There was no 
nerve or artery damage at the time of the injury.  The 
veteran had full motor and sensory function of the lower 
right arm and hand.  X-rays revealed corticle fracture of the 
distal humerus with no definite complete fracture.  He 
remained hospitalized for approximately three months and then 
was discharged from service.  

When he was examined for VA purposes in June 1970, there was 
a 5 cm. by 3 cm. scar on the posterior surface of the distal 
surface of the right arm.  The scar was noted to be the point 
of entry of the gunshot wound.  There was only slight 
retraction of the scar on flexion of the forearm.  The exit 
wound was on the anterior lateral surface of the distal third 
of the arm over the lateral condyle.  The scar measured 5.5 
cm. by 4 cm..  Neither of the scars was tender or painful.  
There was no wasting of the biceps or triceps.  There was 
good lifting power, good triceps and biceps lifting and 
muscle power.  There was also good abductive and adductive 
power of the right forearm.  The veteran had good grip 
strength.  Elbow extension was to zero (0) degrees.  Flexion 
was to 140 degrees.  The veteran had full pronation and 
supination of the forearm.  X-rays showed a normal right arm 
and elbow.  The diagnosis was residuals of through and 
through gunshot wound of the right arm with cortical fracture 
of the lateral condyle, healed, mild.

By a rating action dated in July 1970, a 10 percent 
disability evaluation was assigned for the residuals of a 
gunshot wound of the right arm.  Thereafter, in a January 
1999 rating decision, the veteran was assigned a 30 percent 
disability rating for the residuals of a gunshot wound to 
muscle group VII, a 10 percent disability rating for post-
traumatic arthritis of the right elbow, and a 10 percent 
disability rating for a scar (residuals of a gunshot wound) 
of the right arm.  Those ratings remained in effect until the 
veteran filed his claim for increase in August 2001.

Treatment records and reports from Dr. Gregory and the Dalton 
Orthopedic Clinic have been considered.  Dated between 
October 1996 and November 2004, those records show that the 
veteran receives treatment for multiple health problems 
including gastroesophageal reflux disease, prostate problems, 
and right arm and hand pain.  A report dated in October 2001 
refers to the veteran having problems with limited dexterity 
in his right hand.  He also complained of muscle pain in the 
right lower arm.  His extremities were normal except for the 
deformity of the right arm from the gunshot wound.  Similar 
findings were made in November 2002, November 2003, and 
November 2004.  

An April 2004 report from the Dalton Orthopedic Clinic shows 
that the veteran was evaluated for complaints of atrophy and 
weakness in both hands.  His history of receiving a gunshot 
wound to the right arm and elbow was referenced.  There was 
obvious atrophy involving the first interosseus space of each 
hand.  The veteran was unable to button or unbutton his 
shirt.  Full extension of the right elbow was limited by 5 
degrees.  Flexion was to 110 degrees.  There was a plus three 
Tinel sign over the ulnar nerve of the right arm.  There was 
no Tinel sign over the same area of the left arm.  The 
veteran also had decreased sensation involving the right ring 
and little fingers.  The diagnoses were right elbow gunshot 
wound with residuals, right elbow cubital tunnel syndrome 
(probably overuse), and a non-specific neurological disease.  
The examiner opined that the cubital tunnel syndrome (ulnar 
neuropathy) involving the right upper extremity is probably 
secondary to the awkward way the veteran had to perform his 
duties at work because of the weakness in his right hand.  
The problem with the left arm was found not to be related to 
the gunshot wound residuals.

A December 2004 letter from Dr. Gregory indicated that the 
veteran was experiencing increased pain, limitation of 
motion, and impaired dexterity.  He said various therapies 
had not been successful.  He added that the veteran had 
recently had an elevated muscle enzyme (CPK), and that 
atrophy had developed in "both" arms and hands.  After 
referring him to a neurologist, Dr. Gregory reported that the 
veteran had been diagnosed as having myotonic dystrophy.  He 
indicated that he also suffered from post-traumatic 
osteoarthritis and post-traumatic hand dysfunction.  He 
stated that the muscular dystrophy would continue to 
deteriorate.  He also observed tat the veteran's duties 
within the Post Office were compromised by his inability to 
left heavy objects and push and pull objects with his hands.

The Board has also considered the reports of VA examinations 
conducted in April 2002, February 2005, and May 2005.  The 
veteran complained of right elbow and arm pain at his April 
2002 examination.  He also complained of weakness.  He stated 
that flare-ups of pain interfered with his ability to work.  
The veteran had a 4 cm. by 2 cm. scar in the antecubital 
fossa of the right elbow.  There was another scar 3 cm. in 
length over the posterior aspect of the right elbow.  The 
scars did not adversely affect the function of the elbow.  
The scars were not tender.  The muscle injury did not involve 
tendon damage.  The muscle group involved was muscle group 
IX, which is the intrinsic and forearm muscles.  Range of 
motion of the right elbow and wrist was normal.  Range of 
motion of the right elbow was not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  Muscle 
strength of the right-upper arm was plus 5.  Grip strength of 
the right hand was plus 4.  There was a marked degree of 
muscle wasting of the small muscles of the right hand.  The 
diagnoses were post-traumatic arthritis of the right elbow 
and muscular residuals of a gunshot wound to the right arm.

At his February 2005 neurological examination, the veteran 
had atrophy in all muscle groups in each hand.  There was 
numbness of the right 4th and 5th fingers only.  Myotonic 
phenomenon was noted when the veteran gripped with either 
hand.  There was loss of all finer muscle control of the 
fingers.  The veteran also experienced difficulty in his 
lower extremities.  The assessment was gunshot wound of right 
elbow without residual loss of function and mild right ulnar 
sensory neuropathy.  The examiner believed that no muscle 
groups were affected by the prior gunshot wound.  The veteran 
was also diagnosed as having myotonic dystrophy with severe 
impairment of both hands and lower extremities.  However, 
this problem was found to be unrelated to his prior gunshot 
wound or military service.

At his May 2005 orthopedic examination, the veteran 
complained of increased right arm pain and reduced dexterity 
of both hands.  There were joint deformities in the proximal 
interphalangeal joint of both hands.  There was also 
hypothenar and thenar wasting in both hands.  There was 
tenderness of the right biceps.  Right radial deviation was 
limited to 10 degrees.  Right ulnar deviation was to 50 
degrees.  Right wrist extension was to 50 degrees and flexion 
was to 70 degrees.  The veteran demonstrated difficulty with 
fine manipulation and grasping of both hands with the right 
worse than the left.  The scars on the veteran's right arm 
were warm and dry to the touch.  The scars were well healed.  
The diagnosis was residuals of a gunshot wound to the right 
arm.  The examiner identified muscle groups V, VI, VII, VIII, 
and IX as being affected by the gunshot wound.  The damage to 
muscle groups V and VI was described as being "slight" due 
to tender and painful scars.  The damage to muscle group VII 
was described as "moderate" because of the decreased 
flexion of the wrist and difficulty pronating.  Similarly, as 
a result of the difficulty he experienced with wrist 
extension, the damage to muscle group VIII was described as 
"moderate."  Finally, the damage to muscle group IX was 
assessed as being "moderately severe" due to the problems 
the veteran experienced with making a complete fist and 
difficulty he had with fine manipulations and grasping.  The 
examiner indicated that the veteran's dominant hand was his 
right hand.

Residuals of gunshot wound to right arm

For purposes of rating functional impairment of the upper 
extremities, a distinction is made between major (dominant) 
and minor extremities.  Only one extremity is considered to 
be major and an individual is presumed to be right-handed 
unless there is evidence of left-handedness.  38 C.F.R. § 
4.69 (2004).  In this case, the medical evidence of record 
clearly reflects that the veteran is right-handed.  Thus, the 
rating for his right hand/arm is based on the criteria for 
evaluating disabilities of the major (dominant) extremity.

The veteran's shell fragment wound of the right forearm is 
rated as 30 percent disabling under Diagnostic Code 5307, 
which applies to residuals of injury to muscle group VII.  
However, as discussed above, the report of the May 2005 VA 
examination also indicated that muscle groups VIII 
(Diagnostic Code 5308) and IX (Diagnostic Code 5309) were 
affected by the gunshot wound.  Diagnostic Codes 5307, 5308, 
and 5309 are related to the forearm and the hand.  

Slight disability of Muscle Group VII (Diagnostic Code 5307) 
or VIII (Diagnostic Code 5308) of the major arm is assigned a 
noncompensable rating.  Moderate disability of Muscle Group 
VII or VIII of the major arm warrants a 10 percent rating.  
Moderately severe disability of Muscle Group VII of the major 
arm warrants a 30 percent rating.  Moderately severe 
disability of Muscle Group VIII of the major arm warrants a 
20 percent rating.  Diagnostic Code 5309 for Muscle Group IX 
contemplates a rating for impairment of forearm muscles that 
act in strong grasping movements and are supplemented by 
intrinsic muscles in delicate manipulative movements.  A Note 
to Diagnostic Code 5309 indicates that the hand is so compact 
a structure that isolated muscle injury is to be rated on the 
basis of limitation of motion, with a minimum 10 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Codes 5307-5309.

Having reviewed the pertinent evidence, the Board concludes 
that a rating in excess of 30 percent for the veteran's right 
arm disability is not warranted.  Current medical evidence 
reveals some limitation of motion of the wrist as well as 
difficulty with fine manipulations and grasping.  There is no 
deformity of the muscles of the forearm.  While there is 
muscle atrophy of the right hand, the Board notes that there 
is also atrophy of the left hand.  Indeed, the December 2004 
report from Dr. Gregory and February 2005 VA neurological 
examination report attribute the atrophy to the veteran's 
non-service connected myotonic dystrophy.  Further, the 
damage to muscle groups VII and VIII were described a 
moderate due to the difficulties the veteran experienced with 
flexing and extending his wrist.  The Board notes that that 
the maximum schedular evaluation for limitation of motion of 
the wrist is only 10 percent.  Diagnostic Code 5214 (2004).  
Similarly, a 10 percent schedular rating is the maximum 
rating for limitation of motion of individual fingers.  See 
Diagnostic Code 5229.  A higher (20 percent) rating may be 
assigned under Diagnostic Code 5228 for limitation of motion 
of the thumb.  Ankylosis of the fingers has not been 
demonstrated and therefore Diagnostic Codes 5216-5227 are not 
for consideration.  

Considering that muscle groups VII, VIII, and IX are all 
related to the forearm and hand, application of 38 C.F.R. 
§ 4.55(e) prevents the Board from rating each group 
individually (pyramiding) but instead requires that the most 
severely injured muscle group will be increased by one level.  
Muscle groups VII and VIII are each described as moderately 
impaired.  In looking at the next higher level, a 30 percent 
rating is assignable under Diagnostic Code 5307 and a 20 
percent is assignable under Diagnostic Code 5308.  A 20 
percent rating is the maximum schedular rating under 
Diagnostic Code 5309 in the present case.  In other words, a 
disability rating in excess of the currently assigned 30 
percent is not warranted.  

The Board is cognizant of the Court decision in Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994), which held that a 
separate evaluation could be assigned for symptomatic, 
residual scarring without violating the pyramid rule of 38 
C.F.R. 4.14.  However, as discussed above, the veteran is 
already receiving a separate compensable evaluation for the 
scars from his gunshot wound.  Further, any neurological 
complications that the veteran currently experiences have 
been found to be unrelated to his gunshot wound.  The report 
of the February 2005 neurological examination specifically 
indicated that there were no residuals from the gunshot 
wound, and that myotonic dystrophy affecting the veteran's 
hands was not related to the gunshot wound.

Right elbow

The average normal range of motion of the forearm (elbow) is 
zero degrees extension, 145 degrees flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I (2004).

Under Diagnostic Code 5206, for either the major or minor 
arm, when flexion of the forearm is limited to 110 degrees, a 
zero percent (noncompensable) rating is assigned.  A 10 
percent rating is warranted if flexion is limited to 100 
degrees.  A 20 percent rating requires limitation of forearm 
flexion to 90 degrees, if either the major or minor extremity 
is involved.  When flexion is limited to 70 degrees, a 30 
percent rating is assigned for the major arm.  Flexion 
limited to 55 degrees warrants a 40 percent rating for the 
major arm.  When flexion is limited to 45 degrees, a 50 
percent rating is warranted for the major arm.

Under Diagnostic Code 5207, for either the major or minor 
arm, limitation of extension of the forearm from 45 to 60 
degrees warrants a 10 percent rating.  If extension is 
limited to 75 degrees, a 20 percent rating is appropriate if 
either upper extremity is involved.  When extension is 
limited to 90 degrees, a 30 percent rating is assigned for 
the major arm.  Extension limited to 100 degrees warrants a 
40 percent rating for the major arm.  When extension is 
limited to 110 degrees, a 50 percent rating is warranted for 
the major arm.

A 20 percent evaluation is warranted where flexion of the 
forearm is limited to 100 degrees and extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (2004).

In consideration of the above evidence, the Board finds the 
criteria to support an increased schedular evaluation under 
Diagnostic Code 5206 or 5207 have not been met.  The report 
of the April 2002 examination indicated that the range of 
motion of the veteran's right elbow was normal.  There is no 
evidence to the contrary.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran complains of pain associated with his right 
elbow, the Board does not find that the disability 
attributable to the right elbow has resulted in functional 
disability in excess of that contemplated in the 10 percent 
rating already assigned.  The April 2002 examination report 
clearly indicated that range of motion of the elbow was 
"not" additionally limited by pain, fatigue, weakness, lack 
of endurance, and/or incoordination.  The examiner added that 
the veteran did not have constitutional signs of arthritis.  
The Board does not find that a rating in excess of 10 percent 
is warranted for the veteran's right elbow arthritis on the 
basis of functional disability.

The Board has also looked at other Diagnostic Codes for 
rating elbow disability and they do not provide a method for 
assigning a higher evaluation.  A 40 percent rating may be 
assigned under Diagnostic Code 5205 if there is evidence 
there is evidence of favorable ankylosis of the elbow of the 
major extremity.  A 20 percent is assignable under Diagnostic 
Code 5209 for residuals of fracture of the elbow of the joint 
of either upper extremity when there is marked cubitus varus 
or cubitus valgus deformity or when there is an ununited 
fracture of the head of the radius.  A 50 percent disability 
is warranted under Diagnostic Code 5210 for nonunion of the 
radius and ulna with flail false joint.  A 20 percent rating 
is assignable under Diagnostic Codes 5211 and 5212 for 
nonunion of the upper half of the radius and/or ulna.  The 
veteran does not have ankylosis of the elbow, a varus or 
valgus deformity, a flail joint, or any impairment of the 
radius or ulna.  Therefore, Diagnostic Codes 5205, 5209, 
5210, 5211, and 5212 are not applicable.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
right arm or elbow disability.  There is also no objective 
evidence that the veteran's right arm or elbow disability, in 
and of themselves, have resulted in marked interference with 
employment.  The December 2004 report from Dr. Gregory linked 
the veteran's problems at work with his non-service-connected 
myotonic dystrophy.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right elbow is denied.

Entitlement to an increased evaluation for arthritis of the 
right elbow is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


